DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2018/0164480).
Regarding claim 1, Yoshida discloses an optical element (see figures 1-2, for instance) comprising: a cholesteric liquid crystal layer (3) that is obtained by immobilizing a cholesteric liquid crystalline phase ([0066]), wherein the cholesteric liquid crystal layer has a liquid crystal alignment pattern in which a direction of an optical axis derived from a liquid crystal compound changes while continuously rotating in at least one in-plane direction (see figure 2, for instance), and in a cross-sectional view obtained by observing, using a scanning electron microscope, a cross-section taken in a 
Regarding claim 2, Yoshida discloses the optical element according to claim 1, wherein a portion where angles of the bright line and the dark line are different is provided as the portion where the bright line and the dark line are discontinuous (see figure 2, for instance, since the structure of Yoshida anticipates the claimed structure, and therefore, the dark/bright lines would exhibit the same properties).
Regarding claim 3, Yoshida discloses the optical element according to claim 2, wherein in the portion where the bright line and the dark line are discontinuous, the bright line and the dark line are directed to the thickness direction of the cholesteric liquid crystal layer (see fig. 1 and fig. 2, since the structure of Yoshida anticipates the claimed structure, and therefore, the dark/bright lines would exhibit the same properties).
Regarding claim 4, Yoshida discloses the optical element according to claim 2, wherein in liquid crystal compounds (11) facing each other in the thickness direction with respect to the portion where the bright line and the dark line are discontinuous, directions of optical axes derived from the liquid crystal compounds are the same (see fig. 1, for instance).

Regarding claim 6, Yoshida discloses the optical element according to claim 1, wherein a portion where the bright line and the dark line are disconnected is provided as the portion where the bright line and the dark line are discontinuous (see figure 1, since the structure of Yoshida anticipates the claimed structure, and therefore, the dark/bright lines would exhibit the same properties).
Regarding claim 7, Yoshida discloses the optical element according to claim 1, wherein a portion where the bright line and the dark line are shifted in the in-plane direction in which the direction of the optical axis rotates is provided as the portion where the bright line and the dark line are discontinuous (see fig. 1, since the structure of Yoshida anticipates the claimed structure, and therefore, the dark/bright lines would exhibit the same properties).
Regarding claim 8, Yoshida discloses the optical element according to claim 7, wherein in liquid crystal compounds (11) facing each other in the thickness direction with respect to the portion where the bright line and the dark line are discontinuous, directions of optical axes derived from the liquid crystal compounds are different from each other (see fig. 1, since the structure of Yoshida anticipates the claimed structure, and therefore, the dark/bright lines would exhibit the same properties).

Regarding claim 10, Yoshida discloses the optical element according to claim 1, wherein in a selective reflection wavelength range of the cholesteric liquid crystal layer (see paragraph [0066]), in a case where a wavelength having a lowest reflectivity is represented by λm [nm], a thickness [nm] of the portion where the bright line and the dark line are discontinuous is in the following range,
30×(λm/550) to 150×(λm/550).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Wang et al. (US 2021/0341767).
Regarding claim 11, Yoshida discloses a sensor comprising: the optical element according to claim 1. However, Yoshida does not expressly disclose a photodetector that detects light reflected from the optical element.
Wang discloses an optical element including a sensor (see figures 1-2, for instance), including a photodetector ([0007]-[0009]) that detects light reflected from the optical element.

Regarding claim 12, Yoshida in view of Wang discloses the sensor according to claim 11, further comprising: a light source (“Ambient light source” see fig. 2, Wang) that emits light capable of being reflected from the optical element, wherein the photodetector detects light emitted from the light source and reflected from the optical element ([0007]-[0009], Wang).
Regarding claim 13, Yoshida in view of Wang discloses the sensor according to claim 11, wherein the photodetector is a photodetector that detects light in a line shape or a photodetector that two-dimensionally detects light ([0007]-[0009], Wang).
Regarding claim 14, Yoshida in view of Wang discloses the sensor according to claim 11, wherein a stimulus received by the optical element is detected (([0007]-[0009], Wang).
Regarding claim 15, Yoshida in view of Wang discloses the sensor according to claim 14, wherein at least one of a mechanical stimulus, an optical stimulus, a chemical stimulus, or an electrical stimulus is detected as the stimulus received by the optical element (Wang, [0007]-[0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/12/2022